Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 1 of 15 PageID #: 1815




                              United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

   VANDAMME V. JEANTY                                 §
                                                      §   Civil Action No. 4:19-CV-366
   v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                      §
   TXFM, INC., ET AL.                                 §

                 MEMORANDUM ADOPTING IN PART REPORT AND
             RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

          Came on for consideration the report of the United States Magistrate Judge in this action,

   this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

   On August 20, 2020, the report of the Magistrate Judge (Dkt. #178) was entered containing

   proposed findings of fact and recommendations that: Defendants Tracy Murphree, David Coulon,

   Jason Stevens, City of The Colony, Michael Dickens, and Denton County’s Motions to Dismiss

   (Dkts. #97; #99; #100; #103; #104) each be granted; Plaintiff’s claims against these Defendants,

   as well as the Jane Doe Jailers, be dismissed for failure to state a claim; Defendant City of The

   Colony’s Motion to Strike (Dkt. #132) be granted; and Defendant Big Bubba’s Bail Bonds’ Motion

   to Dismiss (Dkt. #107) be granted “to the extent that if the reports and recommendations as to the

   other Defendants are each adopted, this Court should decline supplemental jurisdiction and

   Plaintiff’s claims against this Defendant should be dismissed without prejudice to refiling in state

   court” (Dkt. #178 at p. 31). Plaintiff received electronic notice of the report (Dkts. #24 at p. 3; #26

   at p. 1); see also docket generally.

          Having received the reports of the United States Magistrate Judge, having considered

   Plaintiff’s objections (Dkt. #184), and having considered Defendants’ responses (Dkts. #187;

   #189; #191), the Court is of the opinion that the findings and conclusions of the Magistrate Judge

   are correct, except as it relates to the disposition of Defendant Big Bubba’s Bail Bonds.
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 2 of 15 PageID #: 1816




                                            OBJECTIONS

          A party who files timely written objections to a magistrate judge’s report and

   recommendation is entitled to a de novo review of those findings or recommendations to which

   the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3).

          As an initial matter, Plaintiff does not object to the Magistrate Judge’s finding that

   Defendant City of The Colony’s Motion to Strike should be granted. As such, the Court adopts

   this finding and grants the Motion to Strike (Dkt. #132). Moreover, the Court rejects at the outset

   the Magistrate Judge’s basis underlying the recommendation regarding Defendant Big Bubba’s

   Bail Bonds’ Motion to Dismiss.         In recommending that the Court decline supplemental

   jurisdiction, the Magistrate Judge truncated the necessary analysis, failing to explore Plaintiff’s

   allegation that alienage jurisdiction exists in this matter and also Defendant’s allegations that

   Plaintiff has failed to state a claim. Upon further consideration, the Court finds granting in part

   and denying in part the motion appropriate, as set forth more fully herein.

          Plaintiff does object to the Magistrate Judge’s recommendation that his claims for

   violations of the state and federal wiretap acts be dismissed, arguing that in reaching such a

   conclusion the Magistrate Judge adopted and/or otherwise presumed allegations in Defendants’

   Motion to Dismiss to be true, improperly relied upon Defendant Stevens’s probable cause affidavit,

   and found without foundation that the moving defendants had no involvement in the recording of

   Plaintiff (Dkt. #184 at pp. 2–7). Plaintiff further contends that the Magistrate Judge erred in

   finding the one-party consent rule applies and that Plaintiff had no reasonable expectation of

   privacy (Dkt. #184 at pp. 8–12). Plaintiff continues on to express dissatisfaction with the

   Magistrate Judge’s recitation of the factual background and argues that his § 1983 claims,

   including specifically any claims for false arrest, are not time-barred because of the date he




                                                    2
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 3 of 15 PageID #: 1817




   discovered the violations of his constitutional rights and also because he is subject to ongoing

   criminal proceedings (Dkt. #184 at pp. 12–20). Plaintiff requests leave to further amend his

   complaint against Defendants Tracy Murphree, David Coulon, Jason Stevens, City of The Colony,

   Michael Dickens, and Denton County’s in lieu of dismissal of his claims (Dkt. #184 at pp. 20–26).

   Lastly, Plaintiff contends the Magistrate Judge erred in recommending the Court decline

   supplemental jurisdiction over the claims against Big Bubba’s Bail Bonds because he is not a

   citizen of the United States and alienage jurisdiction applies (Dkt. #184 at pp. 25–26).

          Defendants City of The Colony, David Coulon, and Jason Stevens argue, in contrast to

   Plaintiff’s objections, that the Magistrate Judge properly found no personal involvement by any

   state actor in connection with Plaintiff’s wiretap claims, and that in any event, Defendants cannot

   be liable for wiretapping given the applicability of the one-party consent rule and the absence of a

   reasonable expectation of privacy (Dkt. #187). Defendants City of The Colony, David Coulon,

   and Jason Stevens also advocate that the Magistrate Judge’s exhaustive limitations analysis amply

   reflects that Plaintiff’s § 1983 claims are barred (by several years) and Plaintiff has already been

   given leave to amend (Dkt. #187). Defendant Tracy Murphree similarly contends the Magistrate

   Judge correctly evaluated and applied the law regarding limitations (Dkt. #189). Defendant Tracy

   Murphree further argues that Plaintiff’s objections should be overruled because they do not

   mention and/or are not specific as it relates to him and because Plaintiff has already had an

   opportunity to amend (Dkt. #189). Defendants Denton County, Texas, and Michael Dickens have

   also filed a response to Plaintiff’s objections. Therein, they, like the other Defendants, urge the

   Court to adopt the Magistrate Judge’s findings because the Court has found the one-party consent

   rule applicable to the recording the subject of the wiretap claims and because Plaintiff’s remaining

   claims are time-barred (Dkt. #191).




                                                    3
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 4 of 15 PageID #: 1818




            The Court has already addressed several Plaintiff’s objections to this report in connection

   with its consideration of the Magistrate Judge’s other reports.        Notwithstanding, the Court

   reiterates its discussion herein.

   Wiretap Claims Against Defendants Murphree, Coulon, Stevens, City of The Colony, Dickens,
   and Denton County

            Before addressing the substance of Plaintiff’s wiretap claims, the Court addresses

   Plaintiff’s contention that the Magistrate Judge improperly referenced Defendant Stevens’s

   Probable Cause Affidavit (Dkt. #184 at p. 4). Plaintiff admits that his live pleading references the

   affidavit, but nonetheless claims the Court could not consider it and/or that in considering it the

   Court failed to accord his allegations with a presumption of truth.          Plaintiff is incorrect.

   The Affidavit is properly considered in connection with the Motions to Dismiss. Moreover, as

   Defendants City of The Colony, Coulon, and Stevens point out, even were that not the case, when

   discussing the wiretap claims, “the Magistrate Judge precisely points to Plaintiff’s own allegations

   – not the Probable Cause Affidavit – as the factual underpinnings for such analysis” (Dkt. #187 at

   p. 3).

            As the Court has previously confirmed, Plaintiff’s wiretap claims against Defendants fall

   squarely within the ambit of the one-party consent rule and are subject to dismissal on this basis.

   Plaintiff once more does not dispute in his Objections that one party to the recorded

   communications consented to the recording. Rather, Plaintiff again contends that one-party

   consent does not apply where the person who recorded the call did so “for the purpose of

   committing any criminal or tortious act” (Dkt. #184 at pp. 7–9; see also Dkt. #180 at pp. 6–7).

   Defendants City of The Colony, Coulon, and Stevens reiterate their lack of involvement in the

   recording event and further assert “[t]here was nothing tortious nor criminal about the Nebraska

   Furniture Mart personnel recording a shoplifting suspect in their store” (Dkt. #187 at pp. 4–5).



                                                     4
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 5 of 15 PageID #: 1819




          The limitation on the one-party consent rule advanced by Plaintiff is exceedingly narrow,

   and “confined to instances where the recording party intends to use the recording to harm or injure

   a recorded party, such as to blackmail, threaten, or publicly embarrass the recorded party.” See

   Stark v. United States, No. 3:16-CV-298-M, 2017 WL 1185278, at *4 (N.D. Tex. Mar. 6, 2017)

   (quoting United States v. Jiau, 734 F.3d 147, 152 (2d. Cir. 2013)). Stated differently, the focus is

   not upon whether the interception itself violated the law, but rather whether the primary purpose

   for the interception, i.e., its intended use, was for the purpose of committing some other crime or

   tort. See 18 U.S.C. § 2511(2)(d).

          The Court looks again at Plaintiff’s pleadings. While Plaintiff has pleaded that Defendants

   intercepted the communications with “the intent to harm and injure” and his Objections detail

   “three [supporting] tortious acts” and “seven criminal acts” (Dkt. #184 at p. 9; see also Dkt. #180

   at pp. 4–5), Plaintiff’s factual allegations underlying the supporting conduct, other than the fact

   that the recordings were used in connection with his criminal prosecution, are based upon

   information and belief, and Plaintiff has failed to state with particularity any facts on which such

   beliefs are formed. Also missing from Plaintiff’s live pleading are, as the Magistrate Judge noted,

   allegations showing that the primary motivation in intercepting the conversation was to commit a

   criminal or tortious act independent from the act of recording. Plaintiff does not plead that

   Defendants threatened to use the tapes against him, made the recording to blackmail Plaintiff, or

   intended the recording for the purpose of embarrassing Plaintiff. Plaintiff’s allegations amount to

   nothing more than a label—a recitation of the exception to one-party consent. See Goss v. Bonner,

   No. CV-18-08295-PCT-SMB, 2020 WL 1479131, at *3 (D. Ariz. Mar. 26, 2020) (dismissing

   wiretap claims after finding the only allegations that came close to alleging a criminal or tortious

   act conclusory: “The interception was made by Defendant [] for the purpose of tortious conduct,




                                                    5
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 6 of 15 PageID #: 1820




   to cause emotional distress or other harm to Plaintiff, [and it] damaged [him] when it was used in

   an administrative proceeding”). Defendants are not precluded from relying on the one-party

   consent rule; Plaintiff cannot contort “criminal or tortious” here.

          In addition, Plaintiff argues Nored, Long, and Kee do not support the conclusion that

   Plaintiff lacked a reasonable expectation of privacy (Dkt. #184 at p. 11). Defendants roundly reject

   Plaintiff’s attempts to distinguish each of the cited cases (Dkts. #187 at p. 5; #191 at p. 2). None

   of the distinctions alleged by Plaintiff in his discussion of these cases impact the Magistrate

   Judge’s determination that Plaintiff lacked a reasonable expectation of privacy. The Magistrate

   Judge is correct that, “[u]nder the facts and circumstances before the Court, as pleaded by Plaintiff,

   there can be no credible argument that an individual detained by a retailer such as NFM, on

   suspicions of theft and/or fraud, has a reasonable expectation of privacy in the communications

   made to security personnel and local law enforcement in response to such suspicions” (Dkt. #178

   at p. 16). Plaintiff’s Objections as to the wiretap claims are overruled. Plaintiff’s wiretap claims

   against Defendants are properly dismissed.

   Statute of Limitations – 1983 Claims Against Defendants Murphree, Coulon, Stevens, City of
   The Colony, Dickens, and Denton County

          Plaintiff next contends the Magistrate Judge erred in finding Plaintiff’s claims under § 1983

   are barred by limitations. Plaintiff alleges the Magistrate Judge has done “all sorts of back flips

   and contortionist feats” to recommend dismissal of his civil rights claims (Dkt. #184 at p. 13).

   Plaintiff specifically culls out his Monell, bad faith prosecution, and false arrest claims (Dkt. #184

   at pp. 13–20).

          Statute of Limitations – Monell claims

          Plaintiff’s purported Monell claims, per his own recitation, are “claims in connection with

   the Defendants’ surreptitious recording of his oral communications” at Nebraska Furniture Mart



                                                     6
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 7 of 15 PageID #: 1821




   (Dkt. #184 at p. 13). Defendants contend “no amount of mocking the Magistrate Judge will change

   the fact that the Plaintiff missed limitations by several years” (Dkt. #187 at p. 6; see also Dkts.

   #189 at p. 4; #191 at p. 3). Plaintiff filed the instant suit more than two years after his alleged

   constitutional deprivation and, as such, the Monell claims are correctly dismissed as time-barred.

          Immunity – Bad Faith/Malicious Prosecution

          Plaintiff next argues his bad faith/malicious prosecution claims cannot be time-barred

   because he is still being prosecuted (Dkt. #184 at p. 13). However, “[c]ontrary to Plaintiff’s

   assertion, the Magistrate Judge did not dismiss ‘any claim against ADA Dickens related to the

   criminal prosecution against Plaintiff’ on the basis of statute of limitations, but rather the

   Magistrate Judge dismissed ‘any claim against ADA Dickens related to the criminal prosecution

   against Plaintiff’ on the basis of immunity” (Dkt. #191 at p. 3). The Magistrate Judge correctly

   determined that Plaintiff’s claims against ADA Dickens in his official capacity are barred by the

   Eleventh Amendment and Plaintiff’s claims against ADA Dickens in his individual capacity are

   barred by prosecutorial immunity.

          Statute of Limitations – False Arrest Claims

          As to Plaintiff’s false arrest claims, Plaintiff advances that the Magistrate Judge erred in

   placing accrual of the claim at the time of arrest and argues several alternative theories of accrual

   premised upon the ongoing nature of his criminal proceedings (Dkt. #184 at pp. 14–20).

          Federal law generally holds that a civil-rights action accrues when a plaintiff has a complete

   and present cause of action, or when the plaintiff can file suit and obtain relief. Specifically, as to

   false arrest and false imprisonment claims, which overlap, the Supreme Court in Wallace v. Kato

   concluded “[l]imitations begin to run against an action for false imprisonment when the alleged

   false imprisonment ends” and “[r]eflective of the fact that false imprisonment consists of detention




                                                     7
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 8 of 15 PageID #: 1822




   without legal process, a false imprisonment ends once the victim becomes held pursuant to such

   process—when, for example, he is bound over by a magistrate or arraigned on charges.” 549 U.S.

   384, 389 (2007) (emphasis in original). Plaintiff contends he was not bound over in November

   2015 “because Plaintiff’s November 9, 2015 arrest[] was followed by criminal proceedings”

   (Dkt. #184 at p. 15). Plaintiff seemingly argues that he cannot be considered “bound over” until

   April 1, 2016, the date of his indictment. A bond hearing constitutes legal process under Wallace.

   See Terry v. Hubert, 609 F.3d 757, 763 (5th Cir. 2010); Laborde v. Lunceford, No. 6:10-CV-30,

   2010 WL 3238311, at *3 (E.D. Tex. Aug. 13, 2010) (“Being bonded to appear is sufficient legal

   process to begin running the statute of limitations under a Fourth Amendment false arrest claim”).

   Plaintiff was able to bond out of jail on November 13, 2015 (Dkt. #89 at pp. 9–10). Thus, as

   articulated by the Magistrate Judge, the latest Plaintiff’s false arrest claims could begin to accrue

   was November 13, 2015—the date he bonded out.

          Plaintiff further argues that Heck v. Humphrey precludes the Court from applying the

   general accrual rule. 512 U.S. 477 (1994). Although the Supreme Court did hold that a “§ 1983

   cause of action or damages attributable to an unconstitutional conviction or sentence does not

   accrue until the conviction or sentence is invalidated,” id. at 486–87, “the Heck rule for deferred

   accrual is called into play only when there exists ‘a conviction or sentence that has not

   been . . . invalidated,’ that is to say, an ‘outstanding criminal judgment.’” Wallace, 549 U.S. at

   393. There is no criminal judgment in this case. Plaintiff’s claims fall outside Heck’s ambit. Both

   of the cases Plaintiff relies upon to advance his theory, McDonough and Savory, support this result.

   Plaintiff also attempts to argue a new theory that his pre-trial release conditions have subjected

   him to a seizure.




                                                    8
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 9 of 15 PageID #: 1823




          Plaintiff’s Objections are overruled. Plaintiff’s claims under § 1983, specifically his

   Monell claims and false arrest claims against Defendants Murphree, Coulon, Stevens, City of The

   Colony, Dickens, and Denton County, are barred by limitations and/or immunity.

   Request for Leave to Amend Against Defendants Murphree, Coulon, Stevens, City of The
   Colony, Dickens, and Denton County

          Plaintiff further urges that the Magistrate Judge has committed reversible error as she

   “refused to afford him at least one opportunity to amend his pleading in violation of clearly

   established law” (Dkt. #187 at p. 22). Plaintiff’s averments are misleading as he has been

   permitted an opportunity to amend and state his best case. Indeed, after the filing of certain of the

   defendants initial motions to dismiss, the Magistrate Judge expressly concluded “Plaintiff should

   be provided an opportunity to file an amended complaint” to more fully address the arguments

   raised and directed Plaintiff to consider the pending dispositive motions and file a further

   complaint (Dkts. #50; #79). After significant delays postponing consideration of Defendants’

   pending dispositive motions (see Dkt. #95), Plaintiff filed his live pleading earlier this year

   (Dkt. #89). The Court advised in permitting Plaintiff’s late-filed amendment that “[n]o further

   amendments to Plaintiff’s Second Amended Complaint [would] be permitted” until the Court

   considered Defendants’ dispositive motions (Dkt. #95). Each of the Defendants again moved to

   dismiss Plaintiff’s claims; Plaintiff, after briefing was concluded, attempted to file a further, third

   amended complaint.

          “[P]leading review is not a game where the plaintiff is permitted to file serial amendments.”

   Whiddon v. Chase Home Finance, LLC, 666 F. Supp. 2d 681, 693 (E.D. Tex. 2009) (quoting U.S.

   ex rel. Adrian v. Regents of the Univ. of Cal., 363 F.3d 398, 404 (5th Cir. 2004)).           When a

   “proposed amendment would be a futile act, a court does not abuse its discretion in denying leave

   to amend.” Id. (quoting SB Int’l, Inc. v. Jindal, No. 3:06-CV-1174-G, 2007 WL 2410007, at *3



                                                     9
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 10 of 15 PageID #: 1824




   (N.D. Tex. Aug. 23, 2007)). Plaintiff has already pleaded his best case as to Defendants Murphree,

   Coulon, Stevens, City of The Colony, Dickens, and Denton County. Plaintiff’s claims against

   these Defendants are barred by the one-party consent exception, limitations, and immunity, and

   allowing Plaintiff to amend these claims would be a futile act. Because Plaintiff has already filed

   an amended complaint and because granting leave to file a further amended complaint would be

   futile and cause needless delay, Plaintiff’s request for leave is denied. Justice does not require any

   further amendment.

   Defendant Big Bubba’s Bail Bonds

          At this juncture, all defendants have been dismissed from this case except for Big Bubba’s

   Bail Bonds against whom Plaintiff asserts two state law claims for breach of contract and false

   imprisonment.

          Alienage Jurisdiction

          The Magistrate Judge recommended the Court decline to exercise supplemental

   jurisdiction over Plaintiff’s state-law claims against Defendant Big Bubba’s Bail Bonds (Dkt. #178

   at pp. 30–31). In his objections, Plaintiff asserts the Magistrate Judge improperly recommended

   declining supplemental jurisdiction over these state-law claims because “Plaintiff has asserted

   alienage jurisdiction and expressly alleges he is a citizen of a foreign state, viz., the Republic of

   Haiti and that he is not a lawful permanent resident of the United States” (Dkt. #184 at p. 25).

          28 U.S.C. § 1332 states in relevant part:

          The district courts shall have original jurisdiction of all civil actions where the
          matter in controversy exceeds the sum or value of $75,000, exclusive of interest
          and costs, and is between . . . citizens of a State and citizens or subjects of a foreign
          state, except that the district courts shall not have original jurisdiction under this
          subsection of an action between citizens of a State and citizens or subjects of a
          foreign state who are lawfully admitted for permanent residence in the United
          States and are domiciled in the same State[.]




                                                      10
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 11 of 15 PageID #: 1825




   28 U.S.C. § 1332(a)(2) (emphasis added). This is a variant of diversity jurisdiction often

   characterized as “alienage jurisdiction.” Pina-Martinez v. Saldana, No. 1:18-CV-31, 2018 WL

   4140683, at *2 (S.D. Tex. Aug. 30, 2018); Doe v. United States, 831 F.3d 309, 322 (5th Cir. 2016).

   Alienage jurisdiction also requires complete diversity. Vantage Drilling Co. v. Hsin-Chi Su, 741

   F.3d 535, 537 (5th Cir. 2014). “Complete diversity requires only that all persons on one side of

   the controversy be citizens of different states than all persons on the other side.” Xome Settlement

   Servs., LLC v. Certain Underwriters at Lloyd’s, London, 384 F. Supp. 3d 697, 699 (E.D. Tex.

   2019) (quoting Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008)) (internal

   quotation marks and alterations omitted). Thus, in the context of alienage jurisdiction, “if at least

   one plaintiff and at least one defendant have citizenship in a foreign state, complete diversity does

   not exist and the court cannot maintain the action.” Pina-Martinez, 2018 WL 4140683, at *2

   (citing Chick Kam Choo v. Exxon Corp., 764 F.2d 1148, 1153 (5th Cir. 1985)).

          Here, Plaintiff properly alleged in his live pleading that the Court has alienage jurisdiction

   under § 1332(a)(2) because he is “a native and national of Haiti” and “not a permanent resident of

   the United States” (Dkt. #89 at p. 2). None of the named defendants are alleged to be citizens of

   a foreign state (Dkt. #89 at pp. 3–6). Plaintiff specifically alleges Big Bubba’s is a corporate entity

   that does business in the State of Texas (Dkt. #89 at p. 3). Moreover, Plaintiff seeks relief against

   Big Bubba’s for over one million dollars (Dkt. #89 at p. 45). See 28 U.S.C. § 1446(c)(2) (“[T]he

   sum demanded in good faith in the initial pleading shall be deemed to be the amount in

   controversy[.]”). None of these allegations are contested in Big Bubba’s Motion to Dismiss or

   Reply in Support (Dkts. #107; #131). Because it is also uncontroverted that Plaintiff is a citizen

   of a foreign state, that Plaintiff is not lawfully admitted for permanent residence in the United

   States, the name defendants are citizens of Texas and not otherwise citizens of a foreign state, and




                                                     11
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 12 of 15 PageID #: 1826




   that Plaintiff asserts a claim with a matter in controversy that exceeds $75,000, the Court concludes

   that it retains alienage jurisdiction over Plaintiff’s two state-law claims against Big Bubba’s. See

   28 U.S.C. § 1332(a)(2); Pina-Martinez, 2018 WL 4140683, at *2. Unlike situations involving the

   discretion granted to courts exercising supplemental jurisdiction, the Court cannot decline to hear

   a case over which it has subject matter jurisdiction per the mandatory language of the diversity

   statute. Compare 28 U.S.C. § 1367(c) (“The district courts may decline to exercise supplemental

   jurisdiction over a claim . . . .” (emphasis added)), with 28 U.S.C. 1332(a)(2) (“The district courts

   shall have original jurisdiction of all civil actions . . . .” (emphasis added)). The Magistrate Judge

   erred by recommending the Court decline supplemental jurisdiction.

          State-law Claim for False Imprisonment

          Notwithstanding the Court’s retention of alienage jurisdiction over Plaintiff’s state-law

   claims against Big Bubba’s, Plaintiff’s claim against Big Bubba’s for false imprisonment under

   Texas law is barred by the statute of limitations. The Magistrate Judge noted this in her

   recommendation that Plaintiff’s claim for false imprisonment is “likely barred by the two-year

   statute of limitations” (Dkt. #178 at pp. 30–31 n.14). The Court agrees. “[T]he limitations period

   for bringing a cause of action for false imprisonment is two years.” Nazir v. Wal-Mart Stores, No.

   H-09-2902, 2009 WL 3735937, at *6 (S.D. Tex. Nov. 4, 2009)) (citing TEX. CIV. PRAC. & REM.

   CODE § 16.003(a)). Plaintiff’s live pleading alleges Big Bubba’s “prematurely and unreasonably

   caused a court to issue the capias” that resulted in his arrest (Dkt. #89 at p. 45). For the same

   reasons outlined herein as to Plaintiff’s false imprisonment claims under federal law, Plaintiff’s

   false imprisonment claim under Texas law is barred by the statute of limitations. The latest

   Plaintiff’s false imprisonment claims could begin to accrue was November 13, 2015—the date he

   bonded out—and Plaintiff did not file the instant suit until over two years later (Dkt. #3 at pp. 97–




                                                    12
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 13 of 15 PageID #: 1827




   98). Plaintiff’s false imprisonment claim under Texas law is time-barred. Accordingly, the Court

   finds that Big Bubba’s Motion to Dismiss (Dkt. #107) should be granted as to Plaintiff’s false

   imprisonment claim under state law.

          Breach of Contract

          However, the Court determines Plaintiff’s breach-of-contract claim should survive

   (Dkt. #107). Big Bubba’s argues that Plaintiff’s live pleading “demonstrates on its face that the

   plaintiff remained bondable and later posted a new bond and in fact was released” (Dkt. #107 at

   pp. 3–4). In response, Plaintiff argues Texas law permits a principal to file a civil suit against a

   surety “if the withdrawal of the bond was without reasonable cause” (Dkt. #120 at p. 3). In reply,

   Big Bubba’s reasserts the same bases for relief in its Motion to Dismiss (Dkt. #131).

          To succeed on a breach-of-contract claim under Texas law, a plaintiff must show: “(1) the

   existence of a valid contract; (2) performance or tendered performance by the plaintiff; (3) breach

   of contract by defendant; and (4) damages sustained by the plaintiff as a result of the breach.”

   Sport Supply Grp., Inc. v. Columbia Casualty Co., 335 F.3d 453, 465 (5th Cir. 2003). Plaintiff’s

   live pleading alleges Plaintiff entered into a contract with Big Bubba’s on November 13, 2015

   (Dkt. #89 at p. 45). Specifically, Plaintiff alleges Big Bubba’s “provided a $40,000 surety bond

   for Plaintiff’s release from custody” in exchange for a $4,700 fee that Plaintiff paid (Dkt. #89 at

   p. 10). Plaintiff continues on to allege Big Bubba’s “was made aware of Plaintiff’s mental

   incapacity and unsound mind during and following Plaintiff’s hospitalization” but nonetheless

   “moved the trial court for an arrest warrant” against Plaintiff, which ultimately resulted in the trial

   court issuing a capias for Plaintiff’s arrest (Dkt. #89 at p. 10). Plaintiff then alleges Big Bubba’s

   “stated reason for withdrawing Plaintiff’s bond was because it assumed that Plaintiff was likely to

   abscond due to his immigration status” (Dkt. #89 at p. 10). Thus, Plaintiff claims Big Bubba’s




                                                     13
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 14 of 15 PageID #: 1828




   breached the contract even though Plaintiff “abided by the terms” when Big Bubba’s “surrendered

   Plaintiff’s bond without cause,” which resulted in Plaintiff’s re-arrest and subsequent re-release

   after paying “a subsequent bond amount with another company” (Dkt. #89 at p. 45). Under Texas

   law, a principal can generally pursue a civil action against a surety arising out of a bail bond

   agreement. McConathy v. State, 545 S.W.2d 166, 169 n.3 (Tex. Crim. App. 1977); see also Cooper

   v. Hunt, No. 05-14-00928-CV, 2016 WL 1213299, at *3 (Tex. App.—Dallas Mar. 29, 2016, no

   pet.). After careful review, the Court finds that Plaintiff has sufficiently stated a breach of contract

   claim against Big Bubba’s for the purpose of defeating the instant 12(b)(6) Motion to Dismiss.

   See ResMan, LLC v. Karya Prop. Mgmt., LLC, No. 4:19-CV-00402, 2019 WL 4394564, at *3

   (E.D. Tex. Sept. 13, 2019). Accordingly, the Court finds that Big Bubba’s Motion to Dismiss

   (Dkt. #107) should be denied as to Plaintiff’s breach-of-contract claim.

                                             CONCLUSION

           Having considered Plaintiff’s timely filed objections (Dkt. #184), and having conducted a

   de novo review, the Court adopts the Magistrate Judge’s report (Dkt. #178) as the findings and

   conclusions of the Court, except as it relates to the disposition of Plaintiff’s breach of contract

   claim against Defendant Big Bubba’s Bail Bonds. Accordingly,

           It is therefore ORDERED that Defendants Tracy Murphree, David Coulon, Jason Stevens,

   City of The Colony, Michael Dickens, and Denton County’s Motions to Dismiss (Dkts. #97; #99;

   #100; #103; #104) are each GRANTED. VanDamme V. Jeanty’s claims against Defendants

   Tracy Murphree, David Coulon, Jason Stevens, City of The Colony, Michael Dickens, and Denton

   County, as well as the Jane Doe Jailers, are DISMISSED WITH PREJUDICE, except for any

   bad faith/malicious prosecution claims against Dickens, in his official capacity, which are

   DISMISSED WITHOUT PREJUDICE.




                                                     14
Case 4:19-cv-00366-ALM-CAN Document 195 Filed 09/29/20 Page 15 of 15 PageID #: 1829




          It is further ORDERED that Defendant City of The Colony’s Motion to Strike (Dkt. #132)

   is GRANTED. Pages fifteen through nineteen of Plaintiff’s Response (Dkt. #111 at pp. 15–19)

   are STRICKEN.

          It is finally ORDERED that Defendant Big Bubba’s Bail Bonds’ Motion to Dismiss

   (Dkt. #107) is GRANTED IN PART and DENIED IN PART. Plaintiff’s false imprisonment

 . claim against Defendant Big Bubba’s Bail Bonds is DISMISSED WITH PREJUDICE.

   Plaintiff’s breach of contract claim against Defendant Big Bubba’s Bail Bonds is the sole

   remaining claim in this civil action.

          IT IS SO ORDERED.

           SIGNED this 29th day of September, 2020.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                  15
